Orders, Supreme Court, New York County (Carol E. Huff, J.), entered February 16, 1991 and May 2, 1991, respectively, unanimously affirmed for the reasons stated by Carol E. Huff, J., without costs or disbursements; and respondents’ renewed motion, to the extent it seeks to dismiss plaintiffs’ appeal from the order of said court (Andrew Tyler, J.), entered November 18, 1988 as untimely, is granted, and the renewed motion is otherwise denied. No opinion. Concur—Ellerin, J. P., Kupferman, Ross and Smith, JJ.